PER CURIAM.
We affirm Frederick S. Farrington’s conviction for sexual battery upon a child under the age of sixteen years in violation of section 800.04(3), Florida Statutes (1991); however, we certify to the Florida Supreme Court the same issue which we certified in Jones v. State, 619 So.2d 418 (Fla. 5th DCA 1993), rev. granted, 629 So.2d 133 (Fla.1993), namely, whether the constitutional right to privacy renders unconstitutional that portion of section 800.04 which provides that consent is not a defense to a prosecution for sexual activity with a minor under age sixteen.
AFFIRMED.
GRIFFIN, DIAMANTIS and THOMPSON, JJ., concur.